Citation Nr: 1618387	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for headaches, to include as secondary to a cervical spine disability.  

3.  Entitlement to service connection for a right elbow disability.  

4.  Entitlement to service connection for a left elbow disability.  

5.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1994 to August 1998 and from November 2001 to January 2003.  He had additional service in the U.S. Army Reserves.  He is in receipt of awards that include the Army Achievement Medal, Good Conduct Medal, National Defense Service Medal, Army Service Ribbon, Overseas Service Ribbon, Armed Forces Service Medal, and NATO Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claims for service connection for a cervical spine disability, headaches, a right elbow disability, a left elbow disability, and a right knee disability.  The claims file was subsequently transferred to the RO in Waco, Texas.  

The Board notes that when the Veteran filed his claims in May 2006 in the instant appeal, he was represented by Oregon Department of Veterans' Appeals, but this representation was revoked in November 2011, when the Veteran submitted a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," designating Texas Veterans Commission as his representative.  The Board accepts and recognizes the change in representation. 

In December 2011, the Veteran testified before a Veterans Law Judge at a hearing held at the RO.  A copy of the transcript has been associated with the claims file.  In January 2016, the Veteran was notified by letter that the Veterans Law Judge who had conducted the December 2011 hearing was currently unavailable to participate in a decision in his appeal.  He was told that the Board could make a decision on the appellate record as it stood, but he had the right to testify at another hearing.  38 C.F.R. § 20.717 (2015).  He was also informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond to the January 2016 letter.  Therefore, the Board will proceed to consider the Veteran's case on the evidence of record.  
  
The Board observes that in a March 2015 rating decision, the RO reduced the Veteran's disability rating for his service-connected posttraumatic stress disorder from 70 percent to 50 percent, effective June 1, 2015, and discontinued total disability rating based on individual unemployability benefits, effective June 1, 2015.  The Veteran filed a notice of disagreement (NOD) with the reduction and discontinuance in June 2015.  Notably, however, the information of record also reflects that the RO duly acknowledged the Veteran's NOD in a July 2015 letter and has proceeded to take initial action in accordance with the provisions of 38 C.F.R. § 19.26(a) (2015).  Accordingly, any action by the Board pursuant to the Court's ruling in Manlincon v. West, 12 Vet. App. 238 (1999), concerning these discrete issues, would be premature at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development requested in the Board's April 2012 and November 2014 remands was not substantially completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remands must be conducted prior to adjudication. 

The April 2012 and November 2014 remands directed that the AOJ obtain all of the Veteran's service treatment and personnel records, to include any service treatment records or service personnel records for his period of service in the United States Army Reserves from 1998 to 2001.  While the AOJ did attempt to ensure that all service treatment records and service personnel records were obtained for the Veteran's periods of active duty from October 1994 to August 1998 and from November 2001 to January 2003, no request was made to obtain any personnel and service treatment records during the Veteran's period of service in the Army Reserves.  The Board notes that the Veteran had testified during his December 2011 Board hearing that a 1998 x-ray of the spine taken while he was in the Reserves had revealed a compression fracture of the lower part of the cervical spine.  Additionally, a July 2012 VA examiner opined that the Veteran's tension headaches were secondary to his cervical spine disability.  As the Veteran's reserve records may contain relevant evidence, on remand any outstanding reserve records should be obtained and associated with the record.     

The November 2014 remand also directed that addendum opinions addressing the Veteran's cervical spine disability, headaches, right elbow disability, left elbow disability, and right knee disability, be obtained.  Although an addendum opinion was obtained on all the Veteran's disabilities in April 2015, the Board finds that opinion is inadequate for adjudicating the claims.  Specifically, although the examiner indicated that his opinion was unchanged from the previous July 2012 VA opinion, he also asserted that "given the time gap from July 2012 to the present, the Veteran should be afforded a new exam by another examiner to further evaluate the conditions and the medical data of record.  This would provide a new opinion based on current findings and review of the data."  Accordingly, the Board finds that there has not been substantial compliance with the prior remand directives and a remand is necessary to obtain adequate VA nexus opinions.     



Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain any outstanding service personnel and service treatment records for the Veteran's Army Reserve service between 1998 and 2001.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e) (2015), and give him an opportunity to respond. 

2.  Thereafter, schedule the Veteran for a VA examination with a different examiner than the one who provided the April 2015 VA addendum opinion to determine the nature, extent, and etiology of any cervical spine, right knee, right elbow, and left elbow disabilities.  

The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed cervical spine, right knee, right elbow, and left elbow disabilities began in service, were caused by service, or are otherwise related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale must be provided for any opinion offered.

3.  Schedule the Veteran for a VA examination with a different examiner than the one who provided the April 2015 VA addendum opinion to determine the nature, extent, and etiology of any headaches.  The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any headaches began in service, were caused by service, or are otherwise related to service.  

The examiner should also opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any headaches are caused or aggravated (chronically worsening beyond the natural progression of the disease) by the Veteran's cervical spine disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale must be provided for any opinion offered.

4.   Finally, after conducting any other necessary development, readjudicate the claims.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




